 In the Matter of JoNEs & LAUGHLIN STEEL CORPORATIONandINTER-NATIONAL ASSOCIATION OF BRIDGE, STRUCTURAL AND ORNAMENTALIRON WORKERS, AFFILIATED WITH THE A. F. OF L.Case No. B-2714.-Decided August 9, 1941Jurisdiction:steel producing industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives ; since more than a year has elapsedsince the filing of a previous petition and since no collective bargaining repre-sentative was certified as a result of the previous petition, Company's objec-tion to present petition and hearing held without merit ; election necessary.Unit Appropriatefor Collective Bargaining:allwarehouse and shop employeesat the New Orleans shop and warehouse of the Company, including the truckmechanic and truck drivers, but excluding superintendents, assistant ware-house superintendents, foremen, head shippers, employees in the drawingroom, the office janitor, shipping clerks, and watchmen.Mr. Alfred C. Kammer,of New Orleans, La., for the Company.Mr. C. T. Campbell,of New Orleans, La., for the International.Mr. Frank J. Stacy,of New Orleans, La., for the Independent.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 31, 1941, International Association of Bridge, Shructuraland Ornamental Iron Workers, affiliated with the A. F. of L., hereincalled the International, filed with the Regional Director for theFifteenth Region (New Orleans, Louisiana) a petition alleging thata question affecting commerce had arisen concerning the represen-tation of employees of Jones & Laughlin Steel Corporation, NewOrleans, Louisiana, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c). of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On June 30, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the34 N. L R. B., No. 12.95 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an inves-tigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On July 2, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the Inter-national, and Independent Employees Mutual Association, hereincalled- the Independent, a labor organization claiming to representemployees directly affected by the investigation.Pursuant to notice,a hearing was held on July 10, 1941, at New Orleans, Louisiana, beforeC. Paul Barker, the Trial Examiner duly designated by the ChiefTrial Examiner.The Company was represented by counsel, the Inter-national and the Independent by their representatives; all partici-pated in the hearing.The Trial Examiner granted a motion to in-tervene filed by the Independent at the commencement of the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.At the commencement of the hearing, counsel for theCompany objected to the petition and the hearing in this proceedingon the ground that the petition herein was filed within a year of thedate of a previous petition.The Trial Examiner reserved ruling onthe objection.The objection is hereby overruled.'.During the courseof the hearing, the Trial Examiner made several rulings on motionsand on objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds that no pre-judicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYJones & Laughlin Steel Corporation, a Pennsylvania corporationwith its principal office and place of business in Pittsburgh, Pennsyl-vania, is engaged in the manufacture of steel.This proceeding in-volves only the shop and warehouse maintained by the Company atNew Orleans, Louisiana.During 1940 the Company received all theraw materials used at its New Orleans shop and warehouse from pointsoutside the State of Louisiana.During thesameperiod, it sold ap-proximately 50,000 tons of fabricated and plain steel from its New1The previouspetition alludedto bycounselfor the Companywas filed onJuly 8, 1940.More thana year has elapsed sincethat petitionwas filed and no collectivebargainingrepresentativewas certified as a resultof the previous petition.Matterof Jones &Laughlin Steel CorporationandInternational Associationof Bridge,Structural & Orna-mental Iron Workers, Shopmen's Local 619,affiliatedwith American Federation of Labor,27 N. L. R. B. 218; 27 N. L. R. B. 223. JONES & LAUGHLIN STEEL CORPORATION97Orleans shop and warehouse, approximately 40 per cent of which wasshipped by it to points outside the State of Louisiana.II. THE ORGANIZATIONS INVOLVEDInternational Association of Bridge, Structural and OrnamentalIron Workers is a labor organization affiliated with the American Fed-eration of Labor. It admits to membership employees at the NewOrleans shop and warehouse of the Company.Independent Employees Mutual Association is an unaffiliated labororganization, admitting to membership employees at the New Orleansshop and warehouse of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe International and the Independent each claim to represent amajority of the employees at the New Orleans shop and warehouseof the Company. The Company stated that it has no way of know-ing which labor organization represents a majority of its employees.A statement of the Trial Examiner introduced in evidence shows thatthe International and the Independent each represent a substantialnumber of employees of the Company.2We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe International, the Independent, and the Company agree thatall warehouse and shop employees at the New Orleans shop and ware-house of the Company should be included in the appropriate unit andthat superintendents, assistant warehouse superintendents, foremen,head shippers, employees in the drawing room, and the office janitor,should be excluded.They disagree, however, as to the dispositionto be made of other employees and classifications of employees.2 The Trial Examiner stated that the International presented membership records andapplication cards bearing the names of 89 persons who appear on the Company's pay rollof July 10, 1941.He further stated that the Independent presented membership applica-tion cards bearing the names of 96 personswho appearon the Company's pay roll ofJuly 10, 1941.There are approximately 175 employees on the July 10, 1941,pay roll. 98DECISIONSOF NATIONALLABOR RELATIONS BOARDL. Simoneaux.-Thisemployee is classified by the Company as anassistant foreman.The International urges that he be included in theunit and the Company and the Independent that he be excluded.TheInternational contends that he is not an assistant foreman but merelyan expediter, and that he engages in manual work.Expediters wereexcluded in the previous Decision,3 the International agreeing totheir exclusion.The superintendent of the Company testified thatSimoneaux is classified as a supervisory employee and, in the absenceof the foreman, is in complete charge of 25 employees.We find thatSimoneaux should be excluded from the unit.Shipping clerks.-TheInternational urges that this class of em-ployees be excluded from the unit and the Company and the Inde-pendent that they be included. It appears that these employees en-gage in purely clerical work.Clerical employees were excluded fromthe unit in a previous Decision involving the New Orleans warehouseand shop of the Company.We find that shipping clerks should beexcluded from the unit.Truck mechanic and truck drivers.-TheInternational urges thatthese employees be excluded from the unit and the Company and theIndependent that they be included.These employees load Companytrucks, drive between specified terminals, and unload the trucks.Theyspend about 30 per cent of their time working in the plant. In theprevious Decision these employees were found to be a part of the ap-propriate unit, the International at that time requesting that they beincluded in the unit.Under the circumstances, we find that the truckmechanic and truck drivers should be included in the unit.Watchmen.-TheInternational contends that the watchmen shouldbe excluded and the Company and the Independent that they beincluded,These employees guard the premises of the Company.They were, excluded from the unit in the previous Decision.Wefind that the watchmen should be excluded from the unit.C.J.Thomann.-TheInternational urges the exclusion of thisemployee from the unit on the ground that he is a shipping clerk.The Company and the Independent contend that he should be in-cluded in the unit inasmuch as he is an ordinary production employeeof the Company. The evidence is undisputed that althoughThomann was a shipping clerk, he was transferred to the job of carloader several months prior to the hearing in this proceeding andthat the Company has no intention of returning him to the job ofshipping clerk.Since Thomann is a car loader, we find that heshould be included in the unit.3MatterofJones&Laughlin Steel CorporationandInternationalAssociationof Bridge,Structural&OrnamentalIronWorkers,Shoprnen'sLocal 619,affiliated with AmericanFedeationof Labor, 27 NL. R B 218. JONES & LAUGHLIN STEEL CORPORATION99Hart and Webre.-TheInternational urges that these employeesbe excluded from the unit on the ground that they are clerical em-ployees.The Company and Independent urged their inclusion inthe unit.It is undisputed that these two employees are engaged inclerical work.We shall exclude Hart and Webre from the unit.P. J. Soland.-TheIndependent urges that this employee, beexcluded from the unit on the ground that he is a supervisoryemployee.The International and the Company contend that heshould be included in the unit.Soland is classified by the Companyas anelectrician and the superintendent testified that Soland has noauthority over any other employees.This employee was discussedin the previous Decision and found not to be a supervisory employee.We shall include him in the unit.We find that all warehouse and shop employees at the New Orleansshop and warehouse of the Company, including the truck mechanicand truck drivers, but excluding superintendents, assistant warehousesuperintendents, foremen, head shippers, employees in the drawingroom, the office janitor, shipping clerks, watchmen, and L. Simoneaux,constitute a unit appropriate for the purposes of collective bargainingand that such unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation can best beresolved by an election by secret ballot.At the time of the hearingthe Company employed about 25 persons classified by it as temporaryemployees.The International contends that these employees shouldbe deemed eligible to vote and the Company and Independent con-tend that they should be deemed ineligible to vote.The superinten-dent testified that these employees were hired because of two specificcontracts the Company had and that the Company planned to severthese employees from the pay roll around the latter part of July1941.In accordance with our usual practice, we shall direct thatthose employees eligible to vote in the election shall be those in theappropriate unit whose names appear on the Company's pay roll forthe period immediately preceding the Direction of Election herein,subject to such limitations and additions as are set forth in the Direc-tion hereinafter.Thus, if the temporary employees were employedduring this period they will be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following : 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Jones & Laughlin Steel Corporation, NewOrleans, Louisiana, within the meaning of Section 9'(c) and Section2 (6) and (7) of the National Labor Relations Act.2.All warehouse and shop employees at the New Orleans shop and-warehouse of the Company, including the truck mechanic and truckdrivers, but excluding superintendents, assistant warehouse superin-tendents, foremen, head shippers, employees in the drawing room,the office janitor, shipping clerks, watchmen, and L. Simoneaux,constitute a unit appropriate for the purpose of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9' (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purpose of collective bargainingwith Jones & Laughlin Steel Corporation, New Orleans, Louisiana,an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theFifteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all warehouse and shop employees atthe New Orleans shop and warehouse of the Company who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including the truck mechanic, truck drivers, andemployees who did not work during such pay-roll period becausethey were ill or on vacation or in the active military service or train-ing of the United States, or temporarily laid off, but excluding super-intendents,assistantwarehouse superintendents, foremen, headshippers, employees in the drawing room, the office janitor, shippingclerks, watchmen, L. Simoneaux, and employees who have since quitor been discharged for cause, to determine whether they desire tobe represented by International Association of Bridge, Structuraland Ornamental Iron Workers, affiliated with the American Federa-tion of Labor, or by Independent Employees Mutual Association, forthe purposes of collective bargaining, or by neither.